The judgment of the Supreme Court was entered November 24th 1879,
Per Curiam.
This is a common-law certiorari, and brings up only what is strictly the record. We can not review the case as on appeal. Every presumption is to be made in favor of the proceedings of the court below: Election Cases, 15 P. F. Smith 20. An application was made to quash the proceedings in the court below, and an answer filed denying the allegations of the petition. No doubt the court had sufficient reasons for denying the motion. The refusal to appoint a commissioner to take testimony proves nothing. They may have heard the testimony in open court. ,
The remaining assignments of error are sufficiently answered by referring to the ease of In re Contested Election of Barber, 5 Norris 392. Proceedings affirmed.